 

 

 

 

AMENDMENT AND RESTATEMENT OF THE

 

COMPUTER SCIENCES CORPORATION

 

DEFERRED COMPENSATION PLAN

 

AUGUST 13, 2001



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I - DEFINITIONS

1

 

Section 1.1 - General

1

 

Section 1.2 - Account

1

 

Section 1.3 - Administrator

1

 

Section 1.4 - Board

2

 

Section 1.5 - Change in Control

2

 

Section 1.6 - Chief Executive Officer

2

 

Section 1.7 - Code

2

 

Section 1.8 - Committee

3

 

Section 1.9 - Company

3

 

Section 1.10- Deferred Compensation

3

 

Section 1.11- Election Form

3

 

Section 1.12- Eligible Key Executive

3

 

Section 1.13- Employee

3

 

Section 1.14- ERISA

3

 

Section 1.15- Exchange Act

3

 

Section 1.16- Hardship

3

 

Section 1.17- Key Executive

4

 

Section 1.18- Key Executive Plan

4

 

Section 1.19- Nonemployee Director

4

 

Section 1.20- Nonemployee Director Plan

4

 

Section 1.21- Partial First Plan Year

4

 

Section 1.22- Participant

5

 

Section 1.23- Payday

5

 

Section 1.24- Plan

5

 

Section 1.25- Plan Year

5

 

Section 1.26- Predecessor Plan

5

 

Section 1.27- Qualified Bonus

5

 

Section 1.28- Qualified Director Compensation

5

 

Section 1.29- Qualified Salary

5

 

Section 1.30- Retirement

6

 

Section 1.31- Section 401(a)(17) Limitation

6

 

Section 1.32- Separation from Service

6


ARTICLE II - ELIGIBILITY


6

 

Section 2.1 - Requirements for Participation

6

 

Section 2.2 - Deferral Election Procedure

6

 

Section 2.3 - Content of Election Form

7


ARTICLE III - PARTICIPANTS' DEFERRALS


7

 

Section 3.1 - Deferral of Qualified Bonus and Qualified Director Compensation

7

 

Section 3.2 - Deferral for Partial First Plan Year

8

 

Section 3.3 - Deferral for Qualified Salary

8

 

Section 3.3 - Deferral for Qualified Salary

8


ARTICLE IV - DEFERRED COMPENSATION ACCOUNTS


9

 

Section 4.1 - Deferred Compensation Accounts

9

 

Section 4.2 - Crediting of Deferred Compensation

9

 

Section 4.3 - Crediting of Earnings

9

 

Section 4.4 - Applicability of Account Values

10

 

Section 4.5 - Vesting of Deferred Compensation Accounts

10

 

Section 4.6 - Assignments, Etc. Prohibited

10


ARTICLE V - DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS

10

 

Section 5.1 - Distributions upon a Key Executive's Retirement and a
                     Nonemployee Director's Separation from Service


10

 

Section 5.2 - Distributions upon a Key Executive's Pre-Retirement
                     Separation from Service


11

 

Section 5.3 - Distributions upon a Participant's Death

11

 

Section 5.4 - Optional Distributions

12

 

Section 5.5 - Applicable Taxes

12


ARTICLE VI - WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS


13

 

Section 6.1 - Hardship Withdrawals from Accounts

13

 

Section 6.2 - Withdrawals after a Change in Control

13

 

Section 6.3 - Voluntary Withdrawals

13

 

Section 6.4 - Applicable Taxes

14


ARTICLE VII - ADMINISTRATIVE PROVISIONS


14

 

Section 7.1 - Administrator's Duties and Powers

14

 

Section 7.2 - Limitations Upon Powers

14

 

Section 7.3 - Final Effect of Administrator Action

15

 

Section 7.4 - Committee

15

 

Section 7.5 - Indemnification by the Company; Liability Insurance

15

 

Section 7.6 - Recordkeeping

15

 

Section 7.7 - Statement to Participants

16

 

Section 7.8 - Inspection of Records

16

 

Section 7.9 - Identification of Fiduciaries

16

 

Section 7.10- Procedure for Allocation of Fiduciary Responsibilities 

16

 

Section 7.11- Claims Procedure 

16

 

Section 7.12- Conflicting Claims 

18

 

Section 7.13- Service of Process

18


ARTICLE VIII - MISCELLANEOUS PROVISIONS


18

 

Section 8.1 - Termination of the Plan

18

 

Section 8.2 - Limitation on Rights of Participants

18

 

Section 8.3 - Consolidation or Merger; Adoption of Plan by
                     Other Companies


18

 

Section 8.4 - Errors and Misstatements 

19

 

Section 8.5 - Payment on Behalf of Minor, Etc.

19

 

Section 8.6 - Amendment of Plan

20

 

Section 8.7 - Funding

20

 

Section 8.8 - Governing Law

20

 

Section 8.9 - Pronouns and Plurality

20

 

Section 8.10- Titles

21

 

Section 8.11- References

21



--------------------------------------------------------------------------------



 

AMENDMENT AND RESTATEMENT OF THE
COMPUTER SCIENCES CORPORATION
DEFERRED COMPENSATION PLAN

as Amended and Restated Effective August 13, 2001

          Computer Sciences Corporation, a Nevada corporation, by resolution of
its Board of Directors dated August 14, 1995, has adopted the Computer Sciences
Corporation Deferred Compensation Plan (the "Plan"), which constitutes a
complete amendment and restatement of the Computer Sciences Corporation
Nonqualified Deferred Compensation Plan (the "Predecessor Plan"), effective as
of September 30, 1995, for the benefit of its Nonemployee Directors, as defined
below, and certain of its Key Executives, as defined below.

          The Plan was amended and restated effective as of February 2, 1998,
and is hereby amended and restated effective as of August 13, 2001.

          The Plan shall constitute two separate plans, one for the benefit of
Nonemployee Directors and one for the benefit of Key Executives. The plan for
Key Executives is a nonqualified deferred compensation plan which is unfunded
and is maintained primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees, within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as defined below.
The plan for Nonemployee Directors is not subject to ERISA.

 

ARTICLE I

DEFINITIONS

Section 1.1

     General



          Whenever the following terms are used in the Plan with the first
letter capitalized, they shall have the meaning specified below unless the
context clearly indicates to the contrary.

Section 1.2

     Account



          "Account" of a Participant shall mean the Participant's individual
deferred compensation account established for his or her benefit under Article
IV hereof.

Section 1.3

     Administrator



          "Administrator" shall mean Computer Sciences Corporation, acting
through its Chief Executive Officer or his or her delegate, except that if
Computer Sciences Corporation appoints a Committee under Section 7.4, the term
"Administrator" shall mean the Committee as to those duties, powers and
responsibilities specifically conferred upon the Committee.

Section 1.4

     Board



          "Board" shall mean the Board of Directors of Computer Sciences
Corporation. The Board may delegate any power or duty otherwise allocated to the
Administrator to any other person or persons, including a Committee appointed
under Section 7.4.

Section 1.5

     Change in Control



          "Change in Control" means, after September 30, 1995, (a) the
acquisition by any person, entity or group (as defined in Section 13(d)3 of the
Exchange Act), as beneficial owner, directly or indirectly, of securities of
Computer Sciences Corporation representing twenty percent (20%) or more of the
combined voting power of the then outstanding securities of Computer Sciences
Corporation, (b) a change during any period of two (2) consecutive years of a
majority of the Board as constituted as of the beginning of such period, unless
the election of each director who was not a director at the beginning of such
period was approved by vote of at least two-thirds of the directors then in
office who were directors at the beginning of such period, (c) a sale of
substantially all of the property and assets of Computer Sciences Corporation,
(d) a merger, consolidation, reorganization or other business combination to
which Computer Sciences Corporation is a party and the consummation of which
results in the outstanding voting securities of Computer Sciences Corporation
being exchanged for or converted into cash, property and/or securities not
issued by Computer Sciences Corporation, (e) a merger, consolidation,
reorganization or other business combination to which the Company is a party and
the consummation of which does not result in the outstanding voting securities
of the Company being exchanged for or converted into cash, property and/or
securities not issued by the Company, provided that the outstanding voting
securities of the Company immediately prior to such business combination (or, if
applicable, the securities of the Company into which such voting securities are
converted as a result of such business combination) represent less than 50% of
the voting power of the Company immediately following such business combination,
or (f) any other event constituting a change in control of Computer Sciences
Corporation for purposes of Schedule 14A of Regulation 14A under the Exchange
Act.

Section 1.6

     Chief Executive Officer



          "Chief Executive Officer" shall mean the Chief Executive Officer of
Computer Sciences Corporation.

Section 1.7

     Code



          "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

Section 1.8

     Committee



          "Committee" shall mean the Committee, if any, appointed in accordance
with Section 7.4.

Section 1.9

     Company



          "Company" shall mean Computer Sciences Corporation and all of its
affiliates, and any entity which is a successor in interest to Computer Sciences
Corporation and which continues the Plan under Section 8.3(a).

Section 1.10

     Deferred Compensation



          "Deferred Compensation" of a Participant shall mean the amounts
deferred by such Participant under Article III of the Plan.

Section 1.11

     Election Form



          "Election Form" shall mean the form of election provided by the
Administrator to each Eligible Executive and Nonemployee Director pursuant to
Section 3.1.

Section 1.12

     Eligible Key Executive



          "Eligible Key Executive" shall mean any Key Executive who has been
designated as eligible to participate in the Plan with respect to any Plan Year
by the Chief Executive Officer.

Section 1.13

     Employee



          "Employee" shall mean any person who renders services to the Company
in the status of an employee as that term is defined in Code Section 3121(d),
including officers but not including directors who serve solely in that
capacity.

Section 1.14

     ERISA



          "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

Section 1.15

     Exchange Act



          "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.16

     Hardship



(a)     "Hardship' of a Participant, shall mean an unforeseeable emergency which

constitutes a severe financial hardship resulting from any one or more of the
following:




(i)     sudden and unexpected illness or accident of the Participant or of a



sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Code Section 152(a)) of the Participant;




(ii)     loss of the Participant's property due to casualty; or




(iii)    any other similar extraordinary and unforeseeable circumstances



arising as a result of events beyond the Participant's control.




(b)     Notwithstanding subsection(a) above, a financial need shall not
constitute

a Hardship unless it is for at least $1,000.00 (or the entire principal amount
of the Participant's Accounts, if less).




(c)     Whether a Participant has incurred a Hardship shall be determined by the

Administrator in its discretion on the basis of all relevant facts and
circumstances and in accordance with nondiscriminatory and objective standards,
uniformly interpreted and consistently applied.







Section 1.17

     Key Executive



          "Key Executive" shall mean any Employee of the Company who is an
officer or other key executive of the Company and who qualifies as a "highly
compensated employee or management employee" within the meaning of Title I of
ERISA.

Section 1.18

     Key Executive Plan



          "Key Executive Plan" shall mean the portion of this Plan which is
maintained or the benefit of the Company's Key Executives.

Section 1.19

     Nonemployee Director



          "Nonemployee Director" shall mean a member of the Board who is not an
Employee.

Section 1.20

     Nonemployee Director Plan



          "Nonemployee Director Plan" shall mean the portion of this Plan which
is maintained for the benefit of the Company's Nonemployee Directors.

Section 1.21

     Partial First Plan Year



          "Partial First Plan Year" shall mean that portion of the first Plan
Year of the Plan subject to its amendment and restatement effective as of
September 30, 1995, which shall begin on September 30, 1995 and end on
March 29, 1996.

Section 1.22

     Participant



          "Participant" shall mean any person who elects to participate in the
Plan as provided in Article II and who defers Qualified Bonus, Qualified
Director Compensation or Qualified Salary under the Plan.

Section 1.23

     Payday



          "Payday" of a Key Executive shall mean the regular and recurring
established day for payment of Qualified Salary to such Key Executive.

Section 1.24

     Plan



          "Plan" shall mean the Computer Sciences Corporation Deferred
Compensation Plan.

Section 1.25

     Plan Year



          "Plan Year" shall mean the fiscal year of the Company.

Section 1.26

     Predecessor Plan



          "Predecessor Plan" shall mean the Computer Sciences Corporation
Nonqualified Deferred Compensation Plan as in effect and maintained by the
Company for the benefit of its Nonemployee Directors prior to the amendment and
restatement of the Plan effective as of September 30, 1995.

Section 1.27

     Qualified Bonus



          "Qualified Bonus" of a Key Executive shall mean the Key Executive's
annual bonus which may be payable to the Key Executive under the Computer
Sciences Corporation Annual Incentive Plan or such other bonus or incentive
compensation plan of the Company which may be designated from time to time by
the Administrator.

Section 1.28

     Qualified Director Compensation



          "Qualified Director Compensation" of a Nonemployee Director shall mean
the retainer, consulting fees, committee fees and meeting fees which are payable
to the Nonemployee Director by the Company.

Section 1.29

     Qualified Salary



          "Qualified Salary" of a Key Executive shall mean the Key Executive's
gross base salary which may be payable to the Key Executive on a Payday,
determined before any exclusions, deductions or withholdings therefrom.

Section 1.30

     Retirement



          "Retirement" shall mean, with respect to a Key Executive, a Separation
from Service of such Key Executive (a) on or after attainment of age sixty-two
(62) or (b) prior to attainment of age sixty-two (62) if the Chief Executive
Officer shall designate such Separation from Service as Retirement for purposes
of the Plan.

Section 1.31

     Section 401(a) (17) Limitation



          "Section 401(a)(17) Limitation" with respect to a Key Executive's
Qualified Salary for a Payday shall mean the amount equal to:

(a) the annual compensation limit under Code Section 401(a)(17) in effect for
the calendar year in which such Payday occurs, divided by

(b) the total number of Paydays in a year for which such Key Executive's gross
base salary would be payable to such Key Executive, based on the regular and
recurring manner of payment for such Key Executive in effect on such Payday, as
determined by the Administrator.

Section 1.32

     Separation from Service



           (a)     "Separation from Service" of a Key Executive shall mean the
termination of his or her employment with the Company by reason of resignation,
discharge, death or Retirement. A leave of absence or sick leave authorized by
the Company in accordance with established policies, a vacation period or a
military leave shall not constitute a Separation from Service; provided,
however, that failure to return to work upon expiration of any leave of absence,
sick leave, military leave or vacation shall be considered a resignation
effective as of the date of expiration of such leave of absence, sick leave,
military leave or vacation.

          (b)     "Separation from Service" of a Nonemployee Director shall mean
the Nonemployee Director's ceasing to serve as a member of the Board for any
reason.

ARTICLE II

ELIGIBILITY

Section 2.1

     Requirements for Participation



          Any Eligible Key Executive and any Nonemployee Director shall be
eligible to be a Participant in the Plan.

Section 2.2

     Deferral Election Procedure



          For each Plan Year, the Administrator shall provide each Eligible Key
Executive and each Nonemployee Director with an Election Form on which such
person may elect to defer his or her Qualified Bonus or Qualified Director
Compensation under Article III and, in the case of an Eligible Key Executive, to
defer his or her Qualified Salary under Article III. Each such person who elects
to defer Qualified Bonus, Qualified Director Compensation or Qualified Salary
under Article III shall complete and sign the Election Form and return it to the
Administrator.

Section 2.3

     Content of Election Form



          Each Participant who elects to defer Qualified Bonus, Qualified
Director Compensation or Qualified Salary under the Plan shall set forth on the
Election Form specified by the Administrator:

(a)      the amount of Qualified Bonus or Qualified Director Compensation to be
deferred under Article III and the Participant's authorization to the Company to
reduce his or her Qualified Bonus or Qualified Director Compensation by the
amount of the Deferred Compensation,

(b)     in the case of a Participant who is an Eligible Key Executive, the
amount of Qualified Salary to be deferred under Article III and the
Participant's authorization to the Company to reduce his or her Qualified Salary
by the amount of the Deferred Compensation,

(c)     the length of time with respect to which the Participant elects to defer
the Deferred Compensation,

(d)     the method under which the Participant's Deferred Compensation shall be
payable, and

(e)     such other information, acknowledgements or agreements as may be
required by the Administrator.

ARTICLE III

PARTICIPANTS' DEFERRALS

Section 3.1

     Deferral of Qualified Bonus and Qualified Director Compensation



           (a)     Each Eligible Key Executive and Nonemployee Director may
elect to defer into his or her Account all or any portion of the Qualified Bonus
and the Qualified Director Compensation, respectively, which would otherwise be
payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question. Such
election shall be made by the Eligible Key Executive or Nonemployee Director by
completing and delivering to the Administrator his or her Election Form for such
Plan Year no later than the last day of the next preceding Plan Year, except (i)
with respect to the Partial First Plan Year, in which case such election shall
be made not later than September 29, 1995, and (ii) with respect to a person who
first becomes an Employee or Nonemployee Director during a Plan Year, which
person may make such election within 30 days after first becoming an Employee or
Nonemployee Director, respectively.

           (b)     Any such election made by a Participant to defer Qualified
Bonus or Qualified Director Compensation shall be irrevocable and shall not be
amendable by the Participant, except:

(i)     as set forth in Sections 6.2 and 6.3 hereof; or

(ii)     in the event of a Hardship, a Participant may terminate the
Participant's deferral election for the Plan Year in which the Hardship occurs
with respect to all Qualified Bonus or Qualified Director Compensation which has
not yet been deferred.

Section 3.2

     Deferral for Partial First Plan Year



          For the Partial First Plan Year, Participants may defer any or all of
the Qualified Bonus or Qualified Director Compensation which is earned by them
after September 29, 1995 and before March 30, 1996. Deferral elections
previously made by Nonemployee Directors for the 1996 Plan Year shall only
remain effective with respect to Qualified Bonus or Qualified Director
Compensation earned prior to September 30, 1995.

Section 3.3

     Deferral of Qualified Salary



           (a)     Each Eligible Key Executive may elect to defer into his or
her Account all or a portion of the Qualified Salary which would otherwise be
payable to him or her for any Plan Year in which he or she has not incurred a
Separation from Service as of the first day of the Plan Year in question. Such
Eligible Key Executive may elect to defer his or her Qualified Salary for such
Plan Year as follows:

(i)     such Eligible Key Executive may elect to defer all or any portion of the
amount by which his or her Qualified Salary exceeds the Section 401(a)(17)
Limitation, or

(ii)     such Eligible Key Executive may elect to defer all of the amount by
which his or her Qualified Salary exceeds the greater of: (A) the dollar amount
specified by such Eligible Key Executive under such election, or (B) the Section
401(a)(17) Limitation.

Such election shall be made by the Eligible Key Executive by completing and
delivering to the Administrator his or her Election Form for such Plan Year no
later than the last day of the next preceding Plan Year. Notwithstanding the
foregoing, with respect to the period commencing on August 13, 2001 and ending
on March 29, 2002, an Eligible Key Executive may only elect to defer Qualified
Salary under this Section 3.3 if the Administrator designates such Eligible Key
Executive as eligible to make such deferrals. The Administrator shall determine
the manner in which such Eligible Key Executive's deferral election shall be
made for the period described in the preceding sentence, and an Eligible Key
Executive's deferral election shall be made within 30 days of the designation of
such Eligible Key Executive and shall only apply to Qualified Salary which would
otherwise be payable after such deferral election is made.

           (b)     Any such election made by a Participant to defer Qualified
Salary shall be irrevocable and shall not be amendable by the Participant,
except:

(i)     as set forth in Section 6.2 and 6.3; or

(ii)     in the event of Hardship, a Participant may terminate the Participant's
deferral election for the Plan Year in which the Hardship occurs with respect to
all Qualified Salary which has not yet been deferred.

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

Section 4.1

     Deferred Compensation Accounts



           The Administrator shall establish and maintain for each Participant
an Account to which shall be credited the amounts allocated thereto under this
Article IV and from which shall be debited the Participant's distributions and
withdrawals under Articles V and VI.

Section 4.2

     Crediting of Deferred Compensation



          Each Participant's Account shall be credited with an amount which is
equal to the amount of the Participant's Qualified Bonus, Qualified Director
Compensation and Qualified Salary which such Participant has elected to defer
under Article III at the time such Qualified Bonus, Qualified Director
Compensation or Qualified Salary, whichever is applicable, would otherwise have
been paid to the Participant.

Section 4.3

     Crediting of Earnings



           Beginning on September 30, 1995 and subject to amendment by the
Board, for each Plan Year earnings shall be credited to each Participant's
Account (including the Accounts of Nonemployee Directors under the Predecessor
Plan), at a rate equal to 120% of the 120-month rolling average interest payable
on 10-year United States Treasury Notes as of December 31 of the preceding Plan
Year, compounded annually. Earnings shall be credited on such valuation dates as
the Administrator shall determine.

Section 4.4

     Applicability of Account Values



          The value of each Participant's Account as determined as of a given
date under this Article, plus any amounts subsequently allocated thereto under
this Article and less any amounts distributed or withdrawn under Articles V or
VI shall remain the value thereof for all purposes of the Plan until the Account
is revalued hereunder.

Section 4.5

     Vesting of Deferred Compensation Accounts



          Subject to the possible reductions provided for in Section 6.2 and 6.3
with respect to certain Participant withdrawals, each Participant's interest in
his or her Account shall be 100% vested and non-forfeitable at all times.

Section 4.6

     Assignments, Etc. Prohibited



           No part of any Participant's Account shall be liable for the debts,
contracts or engagements of the Participant, or the Participant's beneficiaries
or successors in interest, or be taken in execution by levy, attachment or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any rights to alienate, anticipate, commute, pledge, encumber or
assign any benefits or payments hereunder in any manner whatsoever except to
designate a beneficiary as provided in Section 5.3.

ARTICLE V

DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS

Section 5.1

     Distributions upon a Key Executive's Retirement and a Nonemployee
Director's Separation from
                      Service



          (a)     The Account of a Key Executive who incurs a Separation from
Service upon his or her Retirement, and the Account of a Nonemployee Director
who incurs a Separation from Service, in each case other than on account of
death, shall be paid to the Participant as specified in any election made by the
Participant pursuant to Section 5.4 hereof. Any remaining balance of the
Participant's Account shall be paid to the Participant, as specified by the
Participant in an election made pursuant to this Section 5.1. Such election
shall specify (i) whether payment shall be made in a lump-sum distribution
and/or in approximately equal annual installments over 5, 10 or 15 years, and
(ii) whether payment(s) shall commence on the first, second, third, fourth or
fifth anniversary of the date of such Separation of Service, or shall commence
within thirty (30) days following the date of such Separation from Service. A
Participant may elect to receive payment of a portion of the amount
distributable under this Section 5.1 in a lump-sum distribution and the balance
of the amount distributable under this Section 5.1 in approximately equal annual
installments over 5, 10 or 15 years. A Participant may elect a distribution
pursuant to this Section 5.1 in such other forms, or payable upon such other
commencement dates, as are specified by the Administrator; provided, however,
that no such election shall provide for payments to be made more than 20 years
after such Participant's Separation from Service.

          (b)     At the time a Participant first elects to defer Qualified
Bonus, Qualified Director Compensation or Qualified Salary under the Plan, he or
she shall make an election pursuant to this Section 5.1. Such election shall
remain in effect and shall apply to the Participant's total Account, as the same
may increase or decrease from time to time. An election pursuant to this Section
5.1 may be superseded by a subsequent election, which subsequent election shall
then apply to the Participant's total Account, as the same may increase or
decrease from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 5.1 shall be effective unless it is made at
least 13 months prior to the Participant's Separation from Service.

Section 5.2

     Distributions upon a Key Executive's Pre-Retirement Separation from Service



          The Account of a Key Executive who incurs a Separation from Service
prior to his or her Retirement and other than on account of his or her death
shall be paid to the Participant in a lump-sum distribution within thirty (30)
days following the date of such Separation from Service, notwithstanding any
election to the contrary made by the Participant pursuant to Section 5.4 hereof.

Section 5.3

     Distributions upon a Participant's Death



           (a)     Notwithstanding anything to the contrary in the Plan, the
remaining balance of the Account of a Participant who dies (i) shall be paid to
the persons and entities designated by the Participant as his or her
beneficiaries for such purpose and (ii) shall be paid in the manner set forth in
this Section 5.3. With respect to a Participant who does not incur a Separation
from Service prior to his or her death, such balance shall be paid, as specified
by the Participant in an election made pursuant to this Section 5.3. Such
election shall specify whether payment shall be made (i) in a lump-sum
distribution within thirty (30) days following the date of death or (ii) in
accordance with the distribution election made pursuant to Section 5.1 hereof
(in which case such Participant's death shall be considered the date of such
Participant's Retirement for purposes of determining the date of commencement of
distribution under such election). With respect to a Participant who does incur
a Separation from Service prior to his or her death, such balance shall be paid,
as specified by the Participant in an election made pursuant to this Section
5.3. Such election shall specify whether payment shall be made (1) in a lump-sum
distribution within thirty (30) days following the date of death or (2) in
accordance with the distribution election made pursuant to Section 5.1 hereof
(with respect to the payments not yet made under such election).

          (b)     At the time a Participant first elects to defer Qualified
Bonus, Qualified Director Compensation or Qualified Salary under the Plan, he or
she shall make an election pursuant to this Section 5.3. Such election shall
remain in effect and shall apply to the Participant's total Account, as the same
may increase or decrease from time to time. An election pursuant to this Section
5.3 may be superseded by a subsequent election, which subsequent election shall
then apply to the Participant's total Account, as the same may increase or
decrease from time to time. Notwithstanding the foregoing, no subsequent
election pursuant to this Section 5.3 shall be effective unless it is made at
least 13 months prior to the Participant's Separation from Service.

Section 5.4

     Optional Distributions



           (a)     At the time a Participant elects to defer Qualified Bonus,
Qualified Director Compensation or Qualified Salary for any Plan Year, he or she
may also elect, pursuant to this Section 5.4, to receive a special, lump-sum
distribution of any or all of the amount deferred for such Plan Year on a date
specified by the Participant in such election, which date must be at least 24
months after the date of such election. Any such special distribution shall be
made within five (5) business days after the date therefor specified by the
Participant, unless the Participant shall have died on or prior to such date, in
which case no such special distribution shall be made.

          (b)     An election pursuant to this Section 5.4 may be superseded by
one subsequent election; provided, however, that such subsequent election shall
not be effective unless: (i) it is irrevocable; (ii) it is made at least 13
months prior to the Participant's Separation from Service and at least 24 months
prior to the date upon which the special distribution will be made; and (iii)
the date of the special distribution specified in the subsequent election is
earlier than the date specified in the initial election.

           (c)     Notwithstanding the foregoing, an election pursuant to this
Section 5.4 with respect to the Partial First Plan Year may be superseded by two
subsequent elections; provided, however, that: (i) the first such subsequent
election shall not be effective unless it is made prior to March 30, 1996 and at
least 13 months prior to the Participant's Separation from Service and at least
24 months prior to the date upon which the special distribution will be made;
and (ii) the second such subsequent election satisfies all the requirements set
forth in paragraph (b)(i), (ii) and (iii) of this Section 5.4.

Section 5.5

     Applicable Taxes



          All distributions under the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.

ARTICLE VI

WITHDRAWALS FROM DEFERRED COMPENSATION ACCOUNTS

Section 6.1

     Hardship Withdrawals from Accounts



           A Participant may make a withdrawal from the Participant's Account on
account of the Participant's Hardship, only to the extent that the Hardship is
not otherwise relievable:

(a)     through reimbursement or compensation by insurance or otherwise,

(b)     by liquidation of the Participant's assets (to the extent that such
liquidation does not itself cause a Hardship), or

(c)     by cessation of deferrals under the Plan.

Section 6.2

     Withdrawals after a Change in Control



           At any time within three years after the occurrence of a Change in
Control, a Key Executive may elect to withdraw all or any part of the Key
Executive's Account by delivering a written election to such effect to the
Administrator, provided, however, that if a Key Executive makes such an
election, (i) the Key Executive shall forfeit, and the Key Executive's Account
shall be debited with, an amount equal to 5% of the amount of the withdrawal
distribution, (ii) the Key Executive's deferral election for the Plan Year in
which the withdrawal distribution occurs shall be terminated with respect to any
Qualified Bonus, Qualified Director Compensation and Qualified Salary which has
not yet been deferred and (iii) the Key Executive shall not be permitted to
defer Qualified Bonus, Qualified Director Compensation and Qualified Salary
under the Plan for the two Plan Years immediately following the Plan Year of the
withdrawal distribution.

Section 6.3

     Voluntary Withdrawals



           At any time, a Participant may elect to withdraw all or any part of
the Participant's Account by delivering a written election to such effect to the
Administrator, provided, however, that if a Participant makes such an election,
(i) the Participant shall forfeit, and the Participant's Account shall be
debited with, an amount equal to 10% of the amount of the withdrawal
distribution, (ii) the Participant's deferral election for the Plan Year in
which the withdrawal distribution occurs shall be terminated with respect to any
Qualified Bonus, Qualified Director Compensation and Qualified Salary which has
not yet been deferred and (iii) the Participant shall not be permitted to defer
Qualified Bonus, Qualified Director Compensation and Qualified Salary under the
Plan for the two Plan Years immediately following the year of the withdrawal
distribution.

Section 6.4

     Applicable Taxes



           All withdrawals under the Plan shall be subject to withholding for
all amounts which the Company is required to withhold under federal, state or
local tax law.

ARTICLE VII

ADMINISTRATIVE PROVISIONS

Section 7.1

     Administrator's Duties and Powers



          The Administrator shall conduct the general administration of the Plan
in accordance with the Plan and shall have all the necessary power, authority
and discretion to carry out that function. Among its necessary powers and duties
are the following:

          (a)     To delegate all or part of its function as Administrator to
others and to revoke any such delegation.

          (b)     To determine questions of eligibility of Participants and
their entitlement to benefits, subject to the provisions of Section 7.11.

           (c)     To select and engage attorneys, accountants, actuaries,
trustees, appraisers, brokers, consultants, administrators, physicians, or other
persons to render service or advice with regard to any responsibility the
Administrator or the Board has under the Plan, or otherwise, to designate such
persons to carry out fiduciary responsibilities under the Plan, and (together
with the Committee, the Company, the Board and the officers and Employees of the
Company) to rely upon the advice, opinions or valuations of any such persons, to
the extent permitted by law, being fully protected in acting or relying thereon
in good faith.

           (d)     To interpret the Plan and any relevant facts for purpose of
the administration and application of the Plan, in a manner not inconsistent
with the Plan or applicable law and to amend or revoke any such interpretation.

          (e)     To conduct claims procedures as provided in Section 7.11.

Section 7.2

     Limitations Upon Powers



          The Plan shall be uniformly and consistently administered, interpreted
and applied with regard to all Participants in similar circumstances. The Plan
shall be administered, interpreted and applied fairly and equitably and in
accordance with the specified purposes of the Plan. Notwithstanding the
foregoing, the distribution forms and commencement dates specified in Section
5.1(a) shall apply to such Participants, and in such manner, as the
Administrator determines in its sole discretion.

Section 7.3

     Final Effect of Administrator Action



          Except as provided in Section 7.11, all actions taken and all
determinations made by the Administrator in good faith shall be final and
binding upon all Participants, the Company and any person interested in the
Plan.

Section 7.4

     Committee



          (a)     The Administrator may, but need not, appoint a Committee
consisting of two or more members to hold office during the pleasure of the
Administrator. The Committee shall have such powers and duties as are delegated
to it by the Administrator. Committee members shall not receive payment for
their services as such.

          (b)     Appointment of Committee members shall be effective upon
filing of written acceptance of appointment with the Administrator.

          (c)     A Committee member may resign at any time by delivering
written notice to the Administrator.

          (d)     Vacancies in the Committee shall be filled by the
Administrator.

          (e)     The Committee shall act by a majority of its members in
office; provided, however, that the Committee may appoint one of its members or
a delegate to act on behalf of the Committee on matters arising in the ordinary
course of administration of the Plan or on specific matters.

Section 7.5

     Indemnification by the Company; Liability Insurance



          The Company shall pay or reimburse any of the Company's officers,
directors, Committee members or Employees who are fiduciaries with respect to
the Plan for all expenses incurred by such persons in, and shall indemnify and
hold them harmless from, all claims, liability and costs (including reasonable
attorneys' fees) arising out of the good faith performance of their duties under
the Plan. The Company may obtain and provide for any such person, at the
Company's expense, liability insurance against liabilities imposed on such
person by law.

Section 7.6

     Recordkeeping



           (a)     The Administrator shall maintain suitable records of each
Participant's Account which, among other things, shall show separately deferrals
and the earnings credited thereon, as well as distributions and withdrawals
therefrom and records of its deliberations and decisions.

           (b)     The Administrator shall appoint a secretary, and at its
discretion, an assistant secretary, to keep the record of proceedings, to
transmit its decisions, instructions, consents or directions to any interested
party, to execute and file, on behalf of the Administrator, such documents,
reports or other matters as may be necessary or appropriate under ERISA and to
perform ministerial acts.

           (c)     The Administrator shall not be required to maintain any
records or accounts which duplicate any records or accounts maintained by the
Company.

Section 7.7

     Statement to Participants



          By March 15 of each year, the Administrator shall furnish to each
Participant a statement setting forth the value of the Participant's Account as
of the preceding December 31 and such other information as the Administrator
shall deem advisable to furnish.

Section 7.8

     Inspection of Records



          Copies of the Plan and records of a Participant's Account shall be
open to inspection by the Participant or the Participant's duly authorized
representatives at the office of the Administrator at any reasonable business
hour.

Section 7.9

     Identification of Fiduciaries



          The Administrator shall be the named fiduciary of the Plan and, as
permitted or required by law, shall have exclusive authority and discretion to
operate and administer the Plan.

Section 7.10

     Procedure for Allocation of Fiduciary Responsibilities



          (a)     Fiduciary responsibilities under the Plan are allocated as
follows:

                  (i)     The sole duties, responsibilities and powers allocated
to the Board, any Committee and any                   fiduciary shall be those
expressly provided in the relevant Sections of the Plan.

                  (ii)     All fiduciary duties, responsibilities, and powers
not allocated to the Board, any Committee                   or any fiduciary,
are hereby allocated to the Administrator, subject to delegation.

           (b)     Fiduciary duties, responsibilities and powers under the Plan
may be reallocated among fiduciaries by amending the Plan in the manner
prescribed in Section 8.6, followed by the fiduciaries' acceptance of, or
operation under, such amended Plan.

Section 7.11

     Claims Procedure



          (a)     No distributions under this Plan to a Participant, former
Participant or Participant's beneficiary shall be made except upon a claim filed
in writing with the Committee, if in existence, or otherwise to a claims
official designated by the Administrator.

          (b)     If the Committee or claims official wholly or partially denies
the claim, it or he shall, within a reasonable period of time after receipt of
the claim, provide the claimant with written notice of such denial, setting
forth, in a manner calculated to be understood by the claimant:

(i)     the specific reason or reasons for such denial;

(ii)     specific reference to pertinent Plan provisions on which the denial is
based;

(iii)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)     an explanation of the Plan's claims review procedure.

          (c)     The Administrator shall provide each claimant with a
reasonable opportunity to appeal a denial of a claim to the Chief Executive
Officer or his or her authorized delegate for a full and fair review. The
claimant or his or her duly authorized representative:

(i)     may request a review upon written application to the Chief Executive
Officer or his authorized delegate (which shall be filed with the Committee or
claims official);

(ii)     may review pertinent documents; and

(iii)     may submit issues and comments in writing.

          (d)     The Chief Executive Officer or his authorized delegate may
establish such time limits within which a claimant may request review of a
denied claim as are reasonable in relation to the nature of the benefit which is
the subject of the claim and to other attendant circumstances but which shall be
not less than sixty days after receipt by the claimant of written notice of
denial of his or her claim.

          (e)     The decision by the Chief Executive Officer or his delegate
upon review of a claim shall be made not later than sixty days after receipt by
the Chief Executive Officer or his authorized delegate of the request for
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than one hundred twenty days after receipt of such request for review.

          (f)     The decision on review shall be in writing and shall include
specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific references to the pertinent Plan
provisions on which the decision is based.

          (g)     To the extent permitted by law, the decision of the Committee
or claims official, if no appeal is filed, or the decision of the Chief
Executive Officer or his delegate on review, when warranted on the record and
reasonably based on the law and the provisions of the Plan, shall be final and
binding on all parties.

Section 7.12

     Conflicting Claims



          If the Administrator is confronted with conflicting claims concerning
a Participant's Account, the Administrator may interplead the claimants in an
action at law, or in an arbitration conducted in accordance with the rules of
the American Arbitration Association, as the Administrator shall elect in its
sole discretion, and in either case, the attorneys' fees, expenses and costs
reasonably incurred by the Administrator in such proceeding shall be paid from
the Participant's Account.

Section 7.13

     Service of Process



          The Secretary of Computer Sciences Corporation is hereby designated as
agent of the Plan for the service of legal process.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1

     Termination of the Plan



          (a)     While the Plan is intended as a permanent program, the Board
shall have the right at any time to declare the Plan terminated completely as to
the Company or as to any group, division or other operational unit thereof or as
to any affiliate thereof.

          (b)     Discharge or layoff of any Employees without such a
declaration shall not result in a termination of the Plan.

          (c)     In the event of any termination, the Board, in its sole and
absolute discretion may elect to:

(i)     maintain Participants' Accounts, payment of which shall be made in
accordance with Articles V and VI; or

(ii)     liquidate the portion of the Plan attributable to each Participant as
to whom the Plan is terminated and distribute each such Participant's Account in
a lump sum or pursuant to any method which is at least as rapid as the
distribution method elected by the Participant under Section 5.4.

Section 8.2

     Limitation on Rights of Participants



          The Plan is strictly a voluntary undertaking on the part of the
Company and shall not constitute a contract between the Company and any Employee
or any Nonemployee Director, or consideration for, or an inducement or condition
of, the employment of an Employee or service of a Nonemployee Director. Nothing
contained in the Plan shall give any Employee or Nonemployee Director the right
to be retained in the service of a Company or to interfere with or restrict the
right of the Company, which is hereby expressly reserved, to discharge or retire
any Employee or Nonemployee Director, except as otherwise provided by a written
employment agreement between the Company and the Employee or Nonemployee
Director, at any time without notice and with or without cause. Inclusion under
the Plan will not give any Employee or Nonemployee Director any right or claim
to any benefit hereunder except to the extent such right has specifically become
fixed under the terms of the Plan. The doctrine of substantial performance shall
have no application to Employees, Nonemployee Directors, Participants or any
other persons entitled to payments under the Plan.

Section 8.3

     Consolidation or Merger; Adoption of Plan by Other Companies



           (a)     In the event of the consolidation or merger of the Company
with or into any other entity, or the sale by the Company of substantially all
of its assets, the resulting successor may continue the Plan by adopting it in a
resolution of its Board of Directors. If within 90 days from the effective date
of such consolidation, merger or sale of assets, such successor corporation does
not adopt the Plan, the Plan shall be terminated in accordance with Section 8.1.

          (b)     There shall be no merger or consolidation with, or transfer of
the liabilities of the Plan to, any other plan unless each Participant in the
Plan would have, if the combined or successor plans were terminated immediately
after the merger, consolidation, or transfer, an account which is equal to or
greater than his or her corresponding Account under the Plan had the Plan been
terminated immediately before the merger, consolidation or transfer.

Section 8.4

     Errors and Misstatements



           In the event of any misstatement or omission of fact by a Participant
to the Administrator or any clerical error resulting in payment of benefits in
an incorrect amount, the Administrator shall promptly cause the amount of future
payments to be corrected upon discovery of the facts and shall cause the Company
to pay the Participant or any other person entitled to payment under the Plan
any underpayment in cash in a lump sum, or to recoup any overpayment from future
payments to the Participant or any other person entitled to payment under the
Plan in such amounts as the Administrator shall direct, or to proceed against
the Participant or any other person entitled to payment under the Plan for
recovery of any such overpayment.

Section 8.5

     Payment on Behalf of Minor, Etc.



          In the event any amount becomes payable under the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator in its sole judgment, to have assumed the care of such minor
or other person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Company, the Board, the
Administrator, the Committee and their officers, directors and employees.

Section 8.6

     Amendment of Plan



          The Plan may be wholly or partially amended by the Board from time to
time, in its sole and absolute discretion, including prospective amendments
which apply to amounts held in a Participant's Account as of the effective date
of such amendment and including retroactive amendments necessary to conform to
the provisions and requirements of ERISA or the Code or regulations pursuant
thereto; provided, however, that no amendment shall decrease the amount of any
Participant's Account as of the effective date of such amendment.
Notwithstanding the foregoing, Section 8.7 shall not be amended in any respect
on or after a Change in Control.

Section 8.7

     Funding



          (a)     Subject to Section 8.7(b), all benefits payable under the Plan
will be paid from the general assets of the Company and no Participant or
beneficiary shall have any claim against any specific assets of the Company.

          (b)     Not later than the occurrence of a Change in Control, the
Company shall cause to be transferred to a grantor trust described in
Section 671 of the Code, assets equal in value to all accrued obligations under
the Plan as of one day following a Change in Control, in respect of both active
employees of the Company and retirees as of that date. Such trust by its terms
shall, among other things, be irrevocable. The value of liabilities and assets
transferred to the trust shall be determined by one or more nationally
recognized firms qualified to provide actuarial services as described in Section
4 of the Computer Sciences Corporation Severance Plan for Senior Management and
Key Employees. The establishment and funding of such trust shall not affect the
obligation of the Company to provide benefits payments under the terms of the
Plan to the extent such benefits are not paid from the trust.

Section 8.8

     Governing Law



          The Plan shall be construed, administered and governed in all respects
under and by the laws of the State of California, except to the extent such laws
may be preempted by ERISA.

Section 8.9

     Pronouns and Plurality



          The masculine pronoun shall include the feminine pronoun, and the
singular the plural where the context so indicates.

Section 8.10

     Titles



          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Plan.

Section 8.11

     References



          Unless the context clearly indicates to the contrary, a reference to a
statute, regulation or document shall be construed as referring to any
subsequently enacted, adopted or executed statute, regulation or document.